Citation Nr: 1236303	
Decision Date: 10/19/12    Archive Date: 11/05/12

DOCKET NO.  10-20 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, claimed as post traumatic stress disorder (PTSD).  




ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel



INTRODUCTION

The Veteran had active service from February 2001 to March 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 decision by the RO which denied service connection for PTSD.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.  


REMAND

The Veteran contends that he has a psychiatric disorder, which he considers to be PTSD, as a result of several traumatic events while serving in Iraq, including being removed from a helicopter flight, where the helicopter subsequently crashed killing many fellow service members.  

Historically, the service treatment records (STRs) showed that the Veteran underwent a Medical Board separation examination in December 2004, regarding low back disability, for which service connection has since been established.  At that time, however, the Veteran also reported symptoms of depression, loss of interest, nightmares and a history of suicidal ideations.  While there were no psychiatric abnormalities noted on clinical evaluation, the examiner commented that the Veteran had features of "depression/? PTSD."  

Post service, the record shows that in January 2007, the Veteran apparently was a participant in a research study at a VA medical facility concerning post deployment mental health.  During the course of this study, he was diagnosed to have recurrent major depressive disorder.  The following year, in August 2008, the Veteran began private psychological treatment.  Records from this treatment provider show the Veteran diagnosed to have PTSD, based on his military experiences.  

For reasons not obvious in the record, the Veteran has not yet been examined for VA purposes to precisely identify his current psychiatric diagnosis, or to obtain an opinion as to the relationship between any current psychiatric diagnosis and the psychiatric complaints noted in service.  This should be accomplished.  Likewise, since the RO has not already done so, the claim should be evaluated under the 2010 change in regulations concerning the evidentiary standard for establishing the occurrence of an in-service stressor.  38 C.F.R. § 3.304(f).  

Under these circumstances, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA psychiatric examination to determine whether he has a psychiatric disorder at present, including PTSD which is related to service.  The claims folder should be made available to the examiner for review, and a notation to the effect that this record review took place should be included in the report.  All appropriate psychological tests deemed necessary should be administered.  The examiner should provide a response to the following:  

a)  Does the Veteran currently have a psychiatric disorder, other than PTSD?  If so, is it at least as likely as not that any identified disorder was present in service or is otherwise related to service?  In offering this opinion, the examiner should acknowledge the Veteran's complaints noted in his December 2004 military examination report. 

b)  Does the Veteran have PTSD, and if so, is it at least as likely as not that his claimed in-service stressors are adequate to support the diagnosis?  

The examiner should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.  If the examiner is unable to render an opinion without resorting to speculation, this should be noted and explained.  In so doing, the examiner should identify any evidence required in order to render a non-speculative opinion, (which the AMC should attempt to obtain, and then return the claims file to the examiner for completion of the opinion).  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

2.  After the requested development has been completed, the AMC should readjudicate the claim.  If the benefits sought on appeal remain denied, the Veteran should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  




_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  




